Exhibit 10.2
Sanlam Health Addendum to Robertson Technologies Licensing,
Distribution Agreement with Montana Health
PHASE 1
Robertson Technologies Licensing, LLC (“Robertson”) and Montana Healthcare
Solutions (Pty) Ltd (“Montana Health”) entered into a contract entitled Product
Distribution Agreement dated December 6, 2010. The parties wish to enter into an
agreement with Sanlam Health (“Sanlam”) for the purpose of delivering
diagnostics, electronic health records (“EHR”), and health insurance
applications to subscribers of MTN, a mobile telephone service provider in
Africa. Effective as of December 6, 2010 the contract will be supplemented as
follows:
I. PROJECT SUMMARY. PHASE 1.
MTN subscribers will download the RHealth Advisor (“RHA”) mobile application.
Users will enter their age and gender, initiating the EHR, and have the ability
to self diagnose. Depending on level of severity; the user will be guided to
treatments available or appropriate next level of care. This diagnosis will be
passed from RHA to Sanlam (via reports) for follow up through voice call back to
initiate risk management protocols.
II. PERFORMANCE MEASURES

  A.   Robertson Deliverables:

  1.   Robertson will provide a Mobile applet to be made available by Sanlam and
MTN subscribers

  2.   Robertson will provide tailored medical data for the South Africa
consumer user base for this project and continue to maintain and update the data
for the duration of the project.

  3.   Robertson will investigate and, if found to be possible, will provide the
ability to save each diagnosis generated into the EHR. Currently users have the
option to save, however, Sanlam prefers to have symptoms and diagnostic
information to automatically save in the EHR for each case.

  4.   Support. Robertson will support its business technology systems,
deliverance of technology to consumer sector, and expertise in handling medical
and technical questions. Robertson will be available as Tier 3 support for
queries referred from Montana Health regarding medical or technological
questions that are related to RHealth Advisor applet.

  5.   Robertson will provide training on its products and services to Montana
Health and its agents and contractors. Once trained, Montana Health will become
a technical implementation partner with Robertson with the capabilities of
training all future contractors, agents, distribution outlets.

  B.   Montana Deliverables:

  1.   Montana Health will provide business analysis services, technology
consulting services and regulatory consulting services to Sanlam

  2.   Account management. Montana Health will maintain the relationship with
Sanlam.     3.   Montana Health will provide tier 1 and 2 support during hours
(8am to 5pm SAST) to Sanlam. Montana Health will be responsible for escalating
any issues unable to be resolved immediately to RGHS.

 

 



--------------------------------------------------------------------------------



 



III. Revenue Sharing.
Implementation Fee: $41, 500.00 USD (this is a 1-time payment)
Robertson Health: 100%

      *   
To be paid upon signature of contract between Montana Health and Sanlam Health

                  Element   Response   Amount     Responsible Party
Infrastructure Support
               
Build-out & Setup
  No   $ 0      
Hosting
  No   $ 0      
Implementation
               
Application Configuration
  Yes   $ 16,500     Robertson
Mobile Configuration
  No   $ 0      
Regionalization
  Yes   $ 10,000     Robertson
Training
  Yes   $ 5,000     Robertson & Montana Health
Post-Implementation Support
  Yes   $ 10,000     Robertson & Montana Health                
Total
      $ 41,500                      

Contracted Minimum: $10,000.00 USD per month
Montana Health: 30%
Robertson Health: 70%
Module License: Transactional Based
Montana Health: 30%
Robertson Health: 70%

      Note:   
The transactions are billed in addition to the minimum contracted amount above
each month.

 

 



--------------------------------------------------------------------------------



 



License Price / Module / Year

                                                                               
              MTN                                               Annual          
      Data     Health             User   Min   Max     NxOpinion     Collection
    Tips     EHR     Registration   Transaction Volume                          
     
1
    50,000     $ 0.25     $ 0.25     $ 0.15     $ 0.25     $ 0.90  
50,001
    100,000     $ 0.25     $ 0.25     $ 0.15     $ 0.25     $ 0.90  
100,001
    500,000     $ 0.15     $ 0.15     $ 0.10     $ 0.20     $ 0.60  
500,001
    1,000,000     $ 0.15     $ 0.15     $ 0.10     $ 0.20     $ 0.60  
1,000,001
    5,000,000     $ 0.05     $ 0.05     $ 0.05     $ 0.15     $ 0.30  
5,000,001
    10,000,000     $ 0.05     $ 0.05     $ 0.05     $ 0.15     $ 0.30  
10,000,001
    999,999,999     $ 0.05     $ 0.05     $ 0.05     $ 0.15     $ 0.30  

IV. Billing.
Montana Health will bill Sanlam Health each month for the total MTN user
registrations based upon the license price (aggregate annual volume tier) /
module / year chart within this agreement (in local currency equivalent as set
at the date of the contract signing between Sanlam Health and Montana Health).
Montana Health will distribute funds to Robertson Health according to the
revenue sharing percentages agreed upon in this agreement; distributions are to
be within 30 days of payment from Sanlam Health. Montana Health will invoice
Sanlam Health on a 30 day basis.

 

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE]
This Amendment to the Agreement is entered into by the parties as of the
Effective Date.
DATE: December 6, 2010

                  Technology Provider:   Technology Distributor:     Robertson
Technologies Licensing, LLC   Montana Healthcare Solutions (Pty) Ltd    
 
               
Sign: 
/s/ Joel Robertson
 
  Sign:  /s/ Nicola Brink
 
   
 
Name:  Joel Robertson     Name:  Nicola Brink    
 
Title:  CEO     Title:  Director    

 

 